Citation Nr: 0635427	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  03-29 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1952 to May 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which implemented a May 2003 Board decision 
granting service connection for bilateral hearing loss and 
assigned the veteran a noncompensable rating. The veteran had 
a hearing before the Board in August 2005 and the transcript 
is of record.

The case was brought before the Board in September 2004 and 
again in December 2005, at which times the claim was remanded 
to allow the Agency of Original Jurisdiction (AOJ) to further 
assist the veteran in the development of his claims, to 
include affording him a current VA examination. The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issues on 
appeal. 


FINDING OF FACT

The veteran has hearing loss in both ears with a Numeric 
Designation of I-II as per Table VI of the VA schedule of 
ratings.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100, 4.86 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

The veteran alleges that his hearing has gotten progressively 
worse through the years and hearing aids do little to correct 
the disability. 

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations shown with the 
criteria in the VA's Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluations for 
defective hearing are based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, along with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  38 C.F.R. § 4.85.  To evaluate the degree of 
disability for service-connected bilateral hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal 
acuity, through level XI for profound deafness.  Id.  Where 
there is an exceptional pattern of hearing impairment, a 
rating based on pure tone thresholds alone may be assigned.  
38 C.F.R. § 4.86(b).

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Where the issue involves the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability, the entire history of the 
disability must be considered and, if appropriate, staged 
ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

It is noteworthy at the outset that hearing loss disability 
is rated based on audiometry specified by regulation. 
Inasmuch as any private audiometry test is not in accordance 
with the regulatory specifications, it may not serve as the 
basis for the rating assigned.  The same is true for any 
hearing aid evaluations conducted as part of VA outpatient 
treatment.  Those evaluations are not necessarily conducted 
in the same manner as an official VA Compensation and Pension 
examination (unless marked as sufficient for rating 
purposes).  Therefore, although the veteran has undergone VA 
hearing aid evaluations (specifically in June 2001 and 
February 2006), the results of those tests cannot be used to 
rate his disability.

Here, the veteran underwent two VA examinations, one in 
January 2003 and again in July 2006. The January 2003 and 
July 2006 VA examinations comply with regulatory 
specifications and are adequate to measure the current 
severity of the veteran's condition. This is explained more 
thoroughly below.

In January 2003, the veteran underwent his initial VA 
audiological examination. The results of clinical testing are 
as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
15
25
65
95
LEFT
--
15
15
70
95

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 88 percent in the right ear and 96 
percent in the left ear. The average of the puretones between 
1000-4000 Hz was 50 for the right ear and 49 for the left. 
Using


Table VI in 38 C.F.R. § 4.85, the veteran received a numeric 
designation of II for the right ear and I for the left ear. 
The point where the II and the I intersected on Table VII 
then revealed the disability level for the veteran's hearing 
loss, which in this case did not reach a compensable level. 
The Board notes that it also considered the alternative 
rating scheme for exceptional patterns of hearing impairment 
and found it inapplicable here. See 38 C.F.R. § 4.86(b).

The veteran's July 2006 VA examination results revealed the 
following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
60
55
95
LEFT
15
10
15
65
95

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 92 percent in the right ear and 88 
percent in the left ear. The average of the puretones between 
1000-4000 Hz was 58 for the right ear and 46 for the left. 
See 38 C.F.R. § 4.85(d). Using Table VI in 38 C.F.R. § 4.85, 
the veteran receives numeric designations of II for each ear, 
which again corresponds to a noncompensable disability rating 
under Table VII.  Again, the Board also considered the 
alternative rating scheme for exceptional patterns of hearing 
impairment and found it inapplicable here. See 38 C.F.R. 
§ 4.86(b).

As was indicated above, rating hearing loss disability 
involves the mechanical application of rating criteria to the 
results of specified audiometric studies.  Here, although the 
veteran's hearing loss did slightly worsen from 2003 to 2006, 
the probative medical evidence does not show the veteran's 
hearing loss has ever reached a compensable level at any 
point since service connection was granted. Staged ratings, 
therefore, are inapplicable here. See Fenderson v. West, 12 
Vet. App. 119 (1999).  Considering the results of the VA 
examinations, entitlement to a compensable rating is denied.



The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were met in this case by a letter 
sent to the veteran in January 2006.  When he initially filed 
his claim for service connection, he was sent a letter in 
August 2001 that advised him how to substantiate that claim.  
Since he disagreed with the initial rating assigned, he was 
sent another letter in January 2006 that advised him of the 
information necessary to substantiate his claim for a higher 
rating, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  The January 2006 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II). Although this letter was not sent prior to 
initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the veteran in August 2006.  The veteran has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claim, and 
has in fact provided additional arguments at every stage. 

Since the RO assigned the noncompensable disability rating at 
issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The RO provided the veteran an appropriate VA examination 
most recently in July 2006.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's hearing loss since he was last 
examined. The veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA, 
which records are in the file), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings. The duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted. VAOPGCPREC 11-95. The 2006 VA examination 
reports are thorough and supported by VA outpatient treatment 
records. There is no rule as to how current an examination 
must be, and the Board concludes the examinations in this 
case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  

ORDER

Entitlement to an initial compensable rating for bilateral 
sensorineural hearing loss is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


